CONTACT: Daniel T. Hendrix President and Chief Executive Officer Patrick C. Lynch Senior Vice President and Chief Financial Officer (770) 437-6800 FD Eric Boyriven, Bob Joyce (212) 850-5600 FOR IMMEDIATE RELEASE INTERFACE REPORTS THIRD QUARTER 2008 RESULTS ATLANTA, Georgia, October 21, 2008 – Interface, Inc. (Nasdaq: IFSIA), a worldwide floorcoverings company and global leader in sustainability, today announced results for the third quarter ended September 28, 2008. Sales for the third quarter of 2008 were $278.4 million compared with sales of $279.5 million in the third quarter of 2007.Operating income for the third quarter of 2008 was $31.0 million, or 11.1% of sales, compared with operating income of $34.8 million, or 12.4% of sales, in the third quarter of 2007.Income from continuing operations for the 2008 third quarter was $13.6million, or $0.22 per diluted share, a decrease of 10.7% compared with income from continuing operations of $15.2 million, or $0.25 per diluted share, in the third quarter of 2007. Net income for the 2008 third quarter was $8.4million, or $0.14 per diluted share, compared with net income of $8.6 million, or $0.14 per diluted share, in the third quarter last year.Included in the Company’s results for the third quarter of 2008 was an after-tax loss from discontinued operations of $5.2 million, or $0.08 per diluted share, of which $4.2million, or $0.07 per diluted share, was related to a reserve placed on the deferred purchase price amount of $6.5 million for the 2007 sale of the Company's fabrics business.The remainder of the loss from discontinued operations relates to an impairment charge for certain assets remaining from the fabrics business that are currently being held for sale.Results for the third quarter of 2007 included expenses of $0.7 million after-tax, or $0.01 per diluted share, for premiums paid in connection with the redemption of the
